         Case 2:19-cr-00302-JAD-EJY Document 23 Filed 10/23/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00302-JAD-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.                                                  ECF No. 22
 6
     KELVIN LAMAR OWENS,
 7
                   Defendant.
 8
 9          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that
10   the revocation hearing currently scheduled for Tuesday, October 27, 2020 at 11:00 a.m., be
11   vacated and continued to February 8, 2021, at 10:00 a.m.
12
13
14          DATED this 23rd day of October, 2020.
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
